 1324 NLRB No. 161NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Skynet Corporation, Inc. and Local 408, Inter-national Brotherhood of Teamsters, AFL±CIO.
Case 22±CA±21724November 7, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSUpon a charge filed by the Union on December 5,1996, the General Counsel of the National Labor Rela-
tions Board issued a complaint on August 14, 1997,
against Skynet Corporation, Inc., the Respondent, al-
leging that it has violated Section 8(a)(1) and (3) of
the National Labor Relations Act. Although properly
served copies of the charge and complaint, the Re-
spondent failed to file an answer.On October 9, 1997, the General Counsel filed aMotion for Summary Judgment with the Board. On
October 15, 1997, the Board issued an order transfer-
ring the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent filed no response. The allegations in the mo-
tion are therefore undisputed.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letter dated September 16,
1997, notified the Respondent that unless an answer
were received by September 23, 1997, a Motion for
Default Judgment would be filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Metuchen, New
Jersey, has been engaged in the operation of interstate
and intrastate limousine luxury car services to the gen-
eral public. During the 12-month period preceding theissuance of the complaint, the Respondent in conduct-ing its business operations described above, derived
gross revenues in excess of $500,000 and purchased
and performed services valued in excess of $5000 in
States other than the State of New Jersey. We find that
the Respondent is an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the
Act and that the Union is a labor organization within
the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
About December 4, 1996, the Respondent dis-charged its employee Brian Macdonald because he as-
sisted the Union and engaged in concerted activities
and to discourage employees from engaging in these
activities.CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondent has been discriminating in regard to the hire
or tenure or terms or conditions of employment of its
employees, thereby discouraging membership in a
labor organization, and has thereby engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(1) and (3) and Section 2(6) and (7) of
the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has violated
Section 8(a)(3) and (1) by discharging Brian Mac-
donald, we shall order the Respondent to offer him full
reinstatement to his former job, or, if that job no
longer exists, to a substantially equivalent position,
without prejudice to his seniority or any other rights orprivileges previously enjoyed, and to make him whole
for any loss of earnings and other benefits suffered as
a result of the discrimination against him. Backpay
shall be computed in accordance with F. W. Wool-worth Co., 90 NLRB 289 (1950), with interest as pre-scribed in New Horizons for the Retarded, 283 NLRB1173 (1987). The Respondent shall also be required to
expunge from its files any and all references to the dis-
charge, and to notify the discriminatee in writing that
this has been done.ORDERThe National Labor Relations Board orders that theRespondent, Skynet Corporation, Inc., Metuchen, New
Jersey, its officers, agents, successors, and assigns,
shall1. Cease and desist from 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(a) Discharging its employees because they assistLocal 408, International Brotherhood of Teamsters,
AFL±CIO or engage in concerted activities, or to dis-
courage employees from engaging in these activities.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerBrian Macdonald full reinstatement to his former job
or, if that job no longer exists, to a substantially equiv-
alent position, without prejudice to his seniority or any
other rights or privileges previously enjoyed.(b) Make Brian Macdonald whole, with interest, forany loss of earnings and other benefits suffered as a
result of this discrimination against him, in the manner
set forth in the remedy section of this decision.(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful dis-
charge of Brian Macdonald, and within 3 days there-
after notify him in writing that this has been done and
that the discharge will not be used against him in any
way.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(e) Within 14 days after service by the Region, postat its facility in Metuchen, New Jersey, copies of the
attached notice marked ``Appendix.''1Copies of thenotice, on forms provided by the Regional Director for
Region 22, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since December 5, 1996.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of aresponsible official on a form provided by the Regionattesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.November 7, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
discharge our employees because theyassist Local 408, International Brotherhood of Team-
sters, AFL±CIO or engage in concerted activities, or to
discourage employees from engaging in these activi-
ties.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard's Order, offer Brian Macdonald full reinstate-
ment to his former job or, if that job no longer exists,
to a substantially equivalent position, without prejudice
to his seniority or any other rights or privileges pre-
viously enjoyed.WEWILL
make Brian Macdonald whole for any lossof earnings and other benefits resulting from his dis-charge, less any net interim earnings, plus interest.WEWILL
, within 14 days from the date of theBoard's Order, remove from our files any reference to
the unlawful discharge of Brian Macdonald, and WEWILL, within 3 days thereafter, notify him in writingthat this has been done and that the discharge will not
be used against him in any way.SKYNETCORPORATION, INC.